EXHIBIT 99.1 ATWOOD OCEANICS ANNOUNCES CONTRACT FOR THE ATWOOD AURORA Houston, Texas June 2, 2011 FOR IMMEDIATE RELEASE ATWOOD OCEANICS, INC., a Houston-based international offshore drilling contractor (NYSE: ATW), announced today that one of its subsidiaries has been awarded a contract by a subsidiary of Noble Energy, Inc. for the Atwood Aurora. With contract commencement expected in October 2011, the award has an estimated firm duration of 240 days plus an option well with an estimated duration of approximately 40 days. The day rate for work offshore Cameroon will be approximately $126,000 and for work offshore Equatorial Guinea, the day rate will be approximately $134,000. With the award of this contract, the firm contractual commitments for the Atwood Aurora are expected to extend through May 2012. Contact: Mark L. Mey (281) 749-7902 Statements contained in this report with respect to the future, including the exercise of the option and the term of the firm commitment, are forward-looking statements.These statements reflect management’s reasonable judgment with respect to future events.Forward-looking statements are subject to numerous risks, uncertainties and assumptions and actual results could differ materially from those anticipated as a result of various factors including: uncertainties related to the level of activity in offshore oil and gas exploration and development; oil and gas prices; competition and market conditions in the contract drilling industry; the risks inherent in the construction of a rig; delays in thecommencement of operations of a rig following delivery; our ability to enter into and the terms of future contracts; possible cancelation or suspension of drilling contracts; the availability of qualified personnel; labor relations; operating hazards and risks; terrorism and political and other uncertainties inherentin foreign operations (including risk of war, civil disturbances, seizure or damage to equipment and exchange and currency fluctuations); the impact ofgovernmental and industry laws and regulations; and environmental matters.These factors and others are described and discussed in our most recently filed annual report on Form 10-K, in our Forms 10-Q for subsequent periods and in our other filingswith the Securities and Exchange Commission which are available on the SEC’s website as www.sec.gov.Each forward looking statement speaks only as of the date of the particular statement and we undertake no duty to update the content of this press release or any forward-looking statement contained herein to conform the statement to actual results or to reflect changes in our expectations.
